           Case 1:18-cr-00319-LTS Document 274 Filed 09/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :            18-CR-319 (LTS)
                                                                       :
DOMINGO TOLENTINO,                                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has requested that Defendant Domingo Tolentino’s sentencing

proceeding take place in Courtroom 17C of the Daniel Patrick Moynihan Courthouse, 500 Pearl

Street, New York, NY 10007, on September 21, 2020, at 2:00 p.m. No conference date, time,

or modality can be confirmed before the preceding week, so counsel are requested to keep their

calendars as open as possible on September 21, 2020, until further notice.

                 In advance of the conference, Chambers will provide the parties with instructions

governing entry into the courthouse in light of the COVID-19 pandemic.

                 To the extent that there are any documents relevant to the proceeding (e.g.,

proposed orders or documents regarding restitution, forfeiture, or removal), counsel should

submit them to the Court (by email or on ECF, as appropriate) at least 24 hours prior to the

proceeding.

        SO ORDERED.

Dated: New York, New York
       September 14, 2020
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge



TOLENTINO - SNTNC SCHD REQ ORD.DOCX                       VERSION SEPTEMBER 14, 2020                  1
